1

2

3

4

5

6
                          IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF NEVADA
8

9
      UNITED STATES OF AMERICA,         ) 3:73-cv-00127-MMD-WGC
                                        )
10           Plaintiff,                 )
                                        ) ORDER
11    WALKER RIVER PAIUTE TRIBE,        )
                                        )
12           Plaintiff-Intervenor,      )
13
                                        )
                     v.                 )
14                                      )
      WALKER RIVER IRRIGATION DISTRICT, )
15    a corporation, et al.,            )
                                        )
16           Defendants.                )
17
                                        )

18          At the June 3, 2019 Status Conference in this matter, counsel for the Walker River

19   Irrigation District requested the Court to relieve the Walker River Irrigation District, the
20
     Nevada State Engineer and the California Water Resources Control Board from the
21
     requirements of paragraph V on page 8, lines 17-22, of the Amended Order Concerning Service
22
     Issues Pertaining to Defendants Who Have Been Served (the “Amended Order”) (ECF #1650),
23
     which paragraph requires each of them to provide updated water right ownership information to
24

25
     the Court and the Plaintiff Parties. In light of the provisions of the Amended Order concerning

26   continuation of the action against previously served defendants, the procedure for substitution

27   of parties, and the completion of service of process, and there being no objections made by any
28


                                                   -1-
1    party, including the United States and the Walker River Paiute Tribe, that requirement of the
2
     Amended Order is no longer necessary.
3
            GOOD CAUSE APPEARING, paragraph V at page 8, lines 17-22 of the Amended
4
     Order (ECF No. 1650) is vacated, and
5
            IT IS HEREBY ORDERED THAT the Walker River Irrigation District, the Nevada
6

7
     State Engineer and the California Water Resources Control Board are no longer obligated to

8    provide updated water right ownership information in this matter.

9           Dated: July 11, 2019
10

11

12                                                    WILLIAM G. COBB,
                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
